Citation Nr: 0529058	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to increased disability ratings for bilateral 
hearing loss, evaluated as 40 percent disabling prior to 
November 30, 2004, and 50 percent thereafter.

2.  Entitlement to an increased disability evaluation for 
cerebrospinal meningitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

This appeal to the Board of  Veterans' Appeals (Board) 
initially arose eal from an August 1998 rating action in 
which the RO reduced the rating for the veteran's service-
connected bilateral hearing loss from 40 to 30 percent, 
effective December 1, 1998.  The RO notified the veteran of 
this decision in September 1998 and the veteran filed a 
notice of disagreement (NOD) in April 1999.  The RO issued a 
statement of the case (SOC) in October 2000.  The veteran's 
representative filed a substantive appeal in December 2000. 

The veteran also perfected an appeal from a July 2000 rating 
action in which the RO denied his claim for an increased 
rating for meningitis.  The veteran filed an NOD in April 
2001 and the RO issued an SOC in March 2002.  The veteran's 
representative filed a substantive appeal later that same 
month.

In November 2002, the Board restored the veteran's 40 percent 
rating for bilateral hearing loss, and remanded to the RO the 
matters of higher ratings for hearing loss and for meningitis 
for further action.  

In a December 2004 decision, the RO continued the denial of a 
rating in excess of 10 percent for cerebrospinal meningitis, 
but granted a 50 percent rating for bilateral hearing loss 
effective November 30, 2004.  Inasmuch as a higher evaluation 
is available this condition, both before and after that date, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, a claim for increase for hearing 
loss, for each period (as characterized on the title page), 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In October 2005, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).



FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate each of the claims on appeal has been 
accomplished.
 
2.  During the period prior to November 30, 2004, the 
veteran had hearing acuity of no worse than Level XI in the 
right ear and Level V hearing in the left ear.  
 
3.  Since November 30, 2004, the veteran has had hearing 
acuity of no worse than Level XI in the right ear and Level 
VI in the left ear.  

4.  The cerebrospinal meningitis is not currently active and 
no ratable residuals of cerebrospinal meningitis have been 
identified


CONCLUSIONS OF LAW

1.  For the period prior to November 30, 2004, the criteria 
for rating in excess of 40 percent for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 
4.85 and 4.86, Diagnostic Codes 6100-6110 (1998-2004).  
 
2.  For the period on and after November 30, 2004, the 
criteria for rating in excess of 50 percent for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.85 and 4.86, Diagnostic Codes 6100-6110 
(2004).  

3.  The criteria for a rating in excess of 10 percent for 
cerebrospinal meningitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic 
Code 8019 (2004)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the August 1998 and July 2000 rating actions, 
December 2000 and March 2002 SOCs, October notice letter, and 
May 2005 SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the October 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify and provide information concerning any 
medical providers from whom he wanted the RO to obtain and 
consider evidence, amd that he provide authorization to 
enable it to obtain such evidence, if necessary.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met.  With respect to 
the fourth requirement, the Board notes that the veteran has 
not explicitly been advised to provide all evidence in his 
possession that pertains to his claims.  However, given the 
instructions to the veteran in RO correspondence, as noted 
above, and because the veteran has submitted in support of 
his claims pertinent service medical records that he had in 
his possession; as such, the Board finds that the veteran 
has, essentially, been put on notice to provide any evidence 
in his possession that pertains to the claims.  On these 
facts, the Board finds that the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents squarely 
meeting the VCAA's notice requirements were provided to the 
veteran after the August 1998 and July 2000 rating actions on 
appeal.  However, the Board finds that the lack of full, pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the matters herein decided, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each claim was fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the December 2000 and March 2002 SOCs as 
well as the May 2005 SSOC notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the October 2003 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  After the notice letter, SOC, and 
SSOCs (to include the Board's November 2002 remand) the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records and examination reports from 1998 to the 
present; and from private medical providers.  The veteran has 
been afforded a number of VA examinations in connection with 
his claims; the reports of which are associated with the 
claims file. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims for increased ratings for bilateral 
hearing loss and cerebrospinal meningitis that needs to be 
obtained.

In September 2005, the Board received a written statement 
from the veteran in which he provided a history of his life 
since he was discharged.  While the Board has considered this 
statement, the veteran has not identified any additional 
evidence to obtain that is relevant to any of the claims for 
higher rating on appeal.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless. See ATD, 159 
at 549; 38 C.F.R. § 20.1102.

As a final note, the Board points out the representative's 
apparent contentions that the RO did not comply with the 
Board's November 2002 remand examination request-in 
particular, the December 2004 and January 2005 VA examiner 
noted that an electroencephalogram (EEG) was ordered to rule 
out a seizure disorder, and no supplemental opinion was 
provided by that examiner after review of the EEG results.  
While, generally, a failure to comply with a prior remand 
would warrant another remand (see Stegall v. West, 11 Vet. 
App. 268 (1998), such is not the case here.  In April 2005, 
the RO attempted to obtain a supplemental opinion from the 
physician that prepared the December 2004 and January 2005 
examination reports, but discovered that she was leaving VA 
and that she could not remember the case.  Thereafter, the RO 
arranged for the Chief of Neurology at a VA medical center to 
review the entire claims file, along with the December 2004 
and January 2005 examination reports, as well as testing 
results, and to provide a detailed medical opinion; the 
report of that opinion is of record.  As such, the Board 
finds that its November 2002 remand was fully complied with 
and that no further action in this regard is warranted.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  



II. Bilateral hearing loss

Historically, by rating action of February 1975, the RO 
granted service connection and assigned a noncompensable 
rating for bilateral sensorineural hearing loss.   
Subsequently, the RO granted a 40 percent rating. M In March 
1998, the veteran filed a claim for a rating in excess of 40 
percent for his bilateral hearing loss. By rating action of 
December 2004, the RO granted a 50 percent rating for 
bilateral hearing loss from November 30, 2004.

Pertinent to the claims for higher ratings, on VA 
audiological evaluation in June 1998, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
95
100
100
LEFT
45
60
55
75

Average pure tone thresholds were 88 decibels in the right 
ear and 58 decibels in the left ear.  Speech recognition 
ability was noted as 14 percent in the right ear and 92 
percent in the left.  

In a July 1998 letter, a private audiologist reported that he 
had treated the veteran and had not noticed an improvement in 
his hearing, but did not provide any testing results in 
support of his conclusion.

On VA audiological evaluation in August 1999, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
100
100
105
LEFT
55
60
60
80

Average pure tone thresholds were 91 decibels in the right 
ear and 64 decibels in the left ear.  Speech recognition 
ability was noted as 30 percent in the right ear and 84 
percent in the left.  

On VA audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
100
100
100
LEFT
45
65
60
80

Average pure tone thresholds were 90 decibels in the right 
ear and 63 decibels in the left ear.  Speech recognition 
ability was noted as 20 percent in the right ear and 80 
percent in the left.  

On VA audiological evaluation in November 30, 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
105
105
105
LEFT
55
70
75
80

Average pure tone thresholds were 96 decibels in the right 
ear and 70 decibels in the left ear.  Speech recognition 
ability was noted as 20 percent in the right ear and 68 
percent in the left.  

B. Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.
 
Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent, based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
DCs 6100-6110 (1998); 38 C.F.R. 4.85, DC 6100 (2004).
 
Hearing tests will be conducted without hearing aids, and 
the results of the above-described testing are charted on 
Tables VI and VII.  See 38 C.F.R. § 4.85.
 
During the pendency of this appeal, the VA schedular 
criteria for rating hearing loss were revised, effective 
June 10, 1999.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(codified at 38 C.F.R. § 4.85).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new rating criteria, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  If an increase is 
warranted on the basis of the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  
 
As indicated above, under the revised criteria, the basic 
method of deriving ratings for hearing loss utilizing the 11 
auditory acuity levels set forth in the rating schedule has 
remained unchanged.  

However, the revised criteria of 38 C.F.R. § 4.86 added 
special provisions for evaluating exceptional patterns of 
hearing impairment: 

(a) When the puretone threshold at each 
of the 4 specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher numeral.  
Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

A.  Rating in Excess of 40 Percent for Bilateral Hearing 
Loss for the Period 
Prior to November 30, 2004
 
Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating in 
excess of 40 percent for bilateral hearing loss is not 
warranted for the period prior to November 30, 2004.  
 
Applying the unchanged method for rating hearing loss to the 
results of the veteran's audiological evaluations, the Board 
finds that the June 1998 VA audiometric findings correspond 
to Level XI hearing acuity in the right ear and Level II in 
the left ear, based on application of the reported findings 
to Tables VI and VII, thus not warranting more than a 40 
percent rating for bilateral hearing loss under DC 6100.  

The Board finds that the August 1999 VA audiometry findings 
correspond to Level XI hearing acuity in the right ear and 
Level III in the left ear, based on application of the 
reported findings to Tables VI and VII, thus not warranting 
more than a 40 percent rating for bilateral hearing loss 
under DC 6100.

The Board finds that the July 2000 VA audiometry findings 
correspond to Level XI hearing acuity in the right ear and 
Level IV in the left ear, based on application of the 
reported findings to Tables VI and VII, thus not warranting 
more than a 40 percent rating for bilateral hearing loss 
under DC 6100.

For the period in question, the Board has considered the 
applicability of 38 C.F.R. § 4.86(a) and (b) from June 10, 
1999.  While the puretone thresholds meeting the definitions 
of exceptional hearing impairment were shown on August 1999 
and July 2000 VA audiological evaluations, application of 
section 4.86 does not result in more than a 40 percent 
rating during the period in question.  

On August 1999 VA audiological evaluation, all of the 
required frequencies (1000, 2000, 3000, and 4000 Hertz) 
exceeded 55 decibels for each ear. When applied to Table 
VIa, the pure tone threshold values for the right ear is IX 
and the left ear is V. 38 C.F.R. § 4.86(a).  The Board finds 
that Level IX under Table VIa is lower than Level XI under 
Table VI for the right ear.  Therefore, the Board will apply 
Level XI for the right ear.  As regards the left ear, the 
Board finds that Level V under Table VIa is greater than 
Level III under Table VI.  Therefore, the Board will apply 
Level V for the left ear.  Level XI in the right ear and a 
Level V in the left ear meet he criteria for the 40 percent 
rating. 

On July 2000 VA audiological evaluation, all of the required 
frequencies (1000, 2000, 3000, and 4000 Hertz) exceeded 55 
decibels in the right ear, but not the left. Therefore, the 
Board will not consider the left ear findings pursuant to 38 
C.F.R. § 4.86(a).  When applied to Table VIa, the pure tone 
threshold values for the right ear is VIII. 38 C.F.R. § 
4.86(a).  The Board finds that Level VII under Table VIa is 
lower than Level XI under Table VI for the right ear.  
Therefore, the Board will apply Level XI for the right ear.  
With respect to the left ear, the Board will apply Level V 
based on the unchanged method for evaluating hearing loss.  
Level XI in the right ear and a Level V in the left ear meet 
the criteria for a 40 percent rating. 

Accordingly, the Board concludes tha, based on these 
findings eran's bilateral hearing loss disability is 
appropriately evaluated as 40 percent disabling during the 
period prior to November 30, 2004.  

B.  Rating in Excess of 50 Percent for Bilateral Hearing 
Loss
since November 30, 2004
 
Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating in 
excess of 50 percent for bilateral hearing loss is not 
warranted on and after November 4, 2004.  
 
Applying the unchanged method for rating hearing loss to the 
results of the veteran's audiological evaluations, the Board 
finds that the November 30, 2004, VA audiometric findings 
correspond to Level XI hearing acuity in the right ear and 
Level VI, based on application of the reported findings to 
Tables VI and VII,; these findings correspond to no more 
than a 50 percent rating for bilateral hearing loss since 
that date under DC 6100.  
 
On November 30, 2004 VA audiological evaluation, all of the 
required frequencies (1000, 2000, 3000, and 4000 Hertz) 
exceeded 55 decibels in both ears.  When applied to Table 
VIa, the pure tone threshold values for the right ear is IX 
and the left ear is VI. 38 C.F.R. § 4.86(a).  The Board 
finds that Level IX under Table VIa is lower than Level XI 
under Table VI for the right ear. T herefore, the Board will 
apply Level XI for the right ear. With respect to the left 
ear, the Board finds that Level VI under Table VIa is the 
same as under Table VI. Therefore, the Board will apply 
Level VI for the left ear. A Level XI in the right ear and a 
Level VI in the left ear meet the criteria for a 50 percent 
rating. 

Accordingly, the Board concludes that, based on these 
findings, the veteran's bilateral hearing loss disability is 
appropriately rated as 50 percent disabling since November 
30, 2004, the date of the aove-referenced audioloogical 
evaluation.
c.  Conclusion

For all the foregoing reasons, a higher rating bilateral 
hearing loss during each period in question must be denied.

In adjducating a higher rating during each period based on 
VA audiological findings of record, the Board also has 
considered the applicability of the provisions of 38 C.F.R. 
§ 4.86(b) since June 10, 1999.  However, as audiological 
evaluations in August 1999, July 2000, and November 2004 did 
not yield reflect puretone thresholds of 30 decibels or less 
at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, that 
provision I not applicable.  

The Board has also considered the veteran's private 
audiological records; however, these records do not provide 
the required regulatory information for determining the 
veteran's level of hearing loss.  
 
The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Given the audiometry findings pertinent to each time frame 
under consideration, the Board has no choice but to conclude 
that the evidence does not support the assignment of any 
higher rating during either period.  

Under the circumstances of this case, the benefit-of-the-
doubt doctrine is not for application (see 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990)) and higher ratings during each period 
in question must be denied.  

III. Rating in Excess of 10 Percent for Cerebrospinal 
Meningitis

The veteran's cerebrospinal meningitis is rated as 10 percent 
disabling under DC 8019.  That diagnostic code authorizes a 
100 percent evaluation for active febrile meningitis and 
provides that the disability will otherwise be rated based on 
residuals with a minimum rating of 10 percent for the 
residuals.  

In this case, however, the Board finds that there is no 
medical evidence of active meningitis during the pendency of 
the veteran's claim on appeal. 

Historically, in an October 1949 rating action, VA granted 
the veteran's claim for service connection for cerebrospinal 
meningitis, and assigned a 10 percent rating. Since then, no 
residuals have been attributed to the service-connected 
disorder.

In the report of a July 2000 VA neurological examination, the 
examiner noted the veteran's history of cerebrospinal 
meningitis.  The examiner noted that, based on a review of 
the medical file and an examination of the veteran, the 
veteran had a history of meningitic illness in 1945 and 
intermittent motor and sensory symptoms for many years, 
although he was not certain of the exact timing of these 
symptoms.  The examiner noted that the motor symptoms could 
have been myoclonic or tremor-type movements that seemed to 
be persistent but nonprogressive for many years.  

With respect to the etiology of these symptoms, the examiner 
opined that they could be idiopathic like those seen in 
restless leg syndrome and less likely to be related to the 
meningitic process in 1945, although it was difficult to 
totally rule it out. The examiner added that the sensory 
symptoms seemed to be very vague and did not fit in to any 
particular physiological pattern. The examiner commented that 
he found no specific sensory deficit fitting in to any 
radiculopathic or nerve pattern.

Pursuant to the Board's November 2002 remand, the veteran 
underwent VA examination in December 2004.  The RO determined 
that the report of this examination was inadequate for rating 
purposes.

In a January 2005 report, the same examiner who saw the 
veteran in December 2004 provided more details.  The examiner 
reviewed the claims file and provided a synopsis of his 
medical history.  She also noted the veteran's complaints of 
paresthesias below the waist.  

Physical examination revealed that the veteran's motor 
strength was 5/5 bilateral. Sensory examination was intact to 
pin prick, light touch, temperature, joint position and 
sense.  The veteran had slightly decreased vibration signs in 
his toes bilaterally with no extinction.  There was no 
dysmetria or history of diadochokinesis. Reflexes were 2 
bilaterally and his gait was normal. The heel-and-toe walk 
and tandem walk were steady. Romberg was absent. 

The examiner diagnosed the veteran with episodes of 
paresthesias, one episode of numbness and weakness from the 
waist down. She opined that, with the veteran's history, she 
could not rule out the possibility of myoclonus or other 
seizure disorder caused by damage from the meningitis he had 
during service.  The examiner indicated that she was going to 
order an EEG to rule out a seizure disorder.

According to an April 2005 RO telephone report of contact, 
the RO attempted to contact the VA examiner to address the 
results of the EEG study.  The RO learned that the VA 
examiner was leaving VA, and could not remember whether the 
study was performed. 

The RO attempted to clarify the ambiguity.  As a result, the 
Chief of Neurology that the Northport VA Medical Center 
(VAMC) addressed the veteran's case.  The neurologist 
reported, in an undated report that was faxed to the RO in 
May 2005 that he had reviewed the veteran's entire claims 
file, as well as the veteran's records available at the VAMC. 

The neurologist noted that the veteran was evaluated by the 
neurology service in both 1999 and 2002 for complaints 
related to leg movements that were primarily nocturnal and a 
dropping of his right hand and foot.  As part of this workup, 
an MRI of the brain and EEG were obtained in view of the 
veteran's history of meningitis to exclude any additional 
diagnosis.  The neurologist noted that theresults of the MRIs 
performed in 1999 and 2005, and the magnetic resonance 
angiography (MRA) in 2005 showed no abnormalities for the 
veteran's complaints.  The veteran also underwent nerve 
conduction studies in 1995 and 1996 that did not show any 
abnormalities in the peripheral nerves. 

The EEG findings in 1999 were also normal.  The reviewing 
physician noted that the January 2005 neurological 
examination demonstrated only slightly decreased vibration in 
his toes, a common finding among patients of the veteran's 
age. Overall, the neurologist concluded that the veteran had 
had neurological evaluation and additional radiology and 
neurophysiology studies.  That physician opined that there 
was, however, nothing in the records, the neurological 
examination, or results of any test to support any current 
residuals related to the veteran's meningitis that would 
explain his symptoms.

The Board finds the comprehensive May 2005 report provided by 
the VA Chief of Neurology, which was based on a complete 
review of the veteran's medical history, compelling evidence 
on the question of as to whether the veteran currently has 
any ratable residuals of service-connected cerebrospinal 
meningitis.  Although this neurologist did not physically 
examine the veteran, he based his findings on the complete 
medical record, including the December 2004 and January 2005 
VA examination reports, and testing results.  This medical 
evidence clearly establishes that the veteran's service-
connected disability is not currently active, and that no 
rating residuals of cerebrospainal 

Under these circumstances, no more than the minimum 10 
percent rating for residuals authorized under Diagnostic Code 
8019 is warranted, and the claim for a higher rating must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  






ORDER

A rating in excess of 40 percent for bilateral hearing loss, 
for the period prior to November 30, 2004, is denied. 
 
A rating in excess of 50 percent for bilateral hearing loss, 
for the period since November 30, 2004, is denied. 

A rating in excess of 10 percent for cerebrospinal meningitis 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


